Citation Nr: 0000115	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, L4-5, with disc space narrowing and 
spondylolysis, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the service-connected 
degenerative disc disease, L4-5, with disc space narrowing 
and spondylolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1995 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 20 percent for service-connected 
degenerative disc disease, L4-5, with disc space narrowing 
and spondylolysis.  This matter is also on appeal from the 
RO's April 1997 rating decision which denied entitlement to 
service connection for a gastrointestinal disorder, claimed 
as secondary to the service-connected degenerative disc 
disease, L4-5, with disc space narrowing and spondylolysis.  


FINDINGS OF FACT

The evidence of record includes competent evidence which 
indicates that the veteran's heartburn is related to Motrin, 
a medication that the veteran has taken for treatment of his 
service-connected back disorder.


CONCLUSION OF LAW

The veteran's claim for service connection for a 
gastrointestinal disorder, claimed as secondary to his 
service-connected degenerative disc disease, L4-5, with disc 
space narrowing and spondylolysis, is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a peptic ulcer becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  In the case of Allen v. Brown, 7 Vet. App. 
439 (1995), the United States Court of Appeals for Veterans 
Claims (the Court) held that when a service-connected 
disability aggravates but is not the proximate cause of a 
nonservice-connected disability, the veteran is entitled to 
service connection for the portion of the severity of the 
nonservice-connected disability that is attributable to the 
service-connected disability.

The record includes private treatment records which show that 
the veteran was treated for chronic low back pain and that he 
took medications for his low back disorder, including 
Naprosyn, Clinoril, Darvocet, Nuprin, and ibuprofen.  

January and February 1992 letters and records from Dr. D. 
Rice show that the veteran was treated primarily for his low 
back disorder.  He was prescribed extra strength Tylenol, 
Darvocet, and Naprosyn for low back pain and Zantac was 
prescribed as an ulcerative protective measure.  In July 
1992, the veteran reported that Naprosyn helped with his low 
back pain but that it irritated his stomach.  Naprosyn was 
discontinued due to stomach discomfort and he was started on 
Relafen.  

VA outpatient treatment records dated from April 1995 to 
January 1997 show that the veteran took ibuprofen, including 
Motrin, for treatment of his low back pain and that this 
bothered his stomach.  The relevant assessments included 
stomach upset with Motrin, "? gastritis;" Motrin - 
heartburn without Cytotec; and heartburn.  The treatment 
providers prescribed Cytotec, Mylanta, and Maalox.  

The veteran has used ibuprofen, including Motrin, for 
treatment of symptoms of his service-connected low back 
disorder.  Current assessments include heartburn and 
treatment providers have indicated that the heartburn is 
related to the use of ibuprofen, including Motrin.  Based on 
the aforementioned, the Board finds that the claim for 
service connection for a gastrointestinal disorder, claimed 
as secondary to medications taken for his service-connected 
low back disorder, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  See 38 C.F.R. §§ 3.303, 3.310; Caluza; 
Allen.  To that extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the service-connected low 
back disorder, will be further addressed below in the remand 
portion of this decision.  


ORDER

The claim for service connection for a gastrointestinal 
disorder, claimed as secondary to the service-connected 
degenerative disc disease, L4-5, with disc space narrowing 
and spondylolysis, is well grounded.


REMAND

The veteran asserts that he has a current gastrointestinal 
disorder which was caused or aggravated by the pain 
medications he takes for his service-connected low back 
disorder, including ibuprofen, Motrin, and Darvocet.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  As noted above, when a service-connected disability 
aggravates but is not the proximate cause of a nonservice-
connected disability, the veteran is entitled to service 
connection for the portion of the severity of the nonservice-
connected disability that is attributable to the service-
connected disability.  See Allen.  

As noted above, records dated from January to July 1992 from 
Dr. Rice show that the veteran was treated for his low back 
disorder; that he was prescribed extra strength Tylenol, 
Darvocet, and Naprosyn for low back pain; and that Zantac was 
prescribed as an ulcerative protective measure.  Naprosyn was 
discontinued due to stomach discomfort and he was started on 
Relafen.  Dr. Rice's letters include no relevant objective 
findings or diagnoses.  April 1995 to January 1997 VA 
outpatient treatment records show that ibuprofen upset the 
veteran's stomach and that he had heartburn.  The assessments 
included stomach upset with Motrin, "? gastritis;" Motrin - 
heart burn without Cytotec; and heartburn.  He was prescribed 
Cytotec, Mylanta, and Maalox.  These VA records show that he 
was treated for a left shoulder disorder with chronic pain 
and that he reported that he injured his left shoulder in 
August 1995.  The treatment records show that he also took 
Motrin for his left shoulder disorder and that he was given 
steroid injections. 

The Board finds that a comprehensive VA gastrointestinal 
examination to determine the nature and etiology of any 
current gastrointestinal disorders would be instructive with 
regard to the appropriate disposition of the issue of 
entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the service-connected low 
back disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

With respect to the evaluation of the service-connected 
degenerative disc disease, L4-5, with disc space narrowing 
and spondylosis, the veteran has testified that this service-
connected low back disorder has increased in severity since 
his last VA examination which was conducted in August 1995.  
The representative has asserted that consideration of 
functional impairment due to pain must be considered pursuant 
to 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The representative has requested that the veteran be 
afforded a VA examination to ascertain the current severity 
of the service-connected low back disability.

Reexaminations will be requested when there is a need to 
verify the current severity of a disability, where there has 
been a material change in a disability, or when the current 
rating may be incorrect.  38 C.F.R. § 3.327 (1999).  It is 
the opinion of the Board that contemporaneous and thorough VA 
orthopedic and neurological examinations should be obtained 
prior to deciding the issue of entitlement to an increased 
evaluation for degenerative disc disease, L4-5, with disc 
space narrowing and spondylosis.  See Littke.  

In addition, the Board notes that a VA examination would 
materially assist in determining the extent of any functional 
loss due to pain or flare-ups.  See DeLuca.  The VA General 
Counsel has found that Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome involves loss of range of motion 
and, as such, 38 C.F.R. §§ 4.40, 4.45 must be considered.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).  Therefore, the 
examiners must assess functional loss that may result during 
flare-ups or repeated use over time.  See DeLuca.  

The recent medical evidence indicates that the veteran has 
additional degenerative changes and disc space narrowing at 
L3-4, arthritis at L5-S1 and L4-5, and a bulging disc at L3-4 
and L4-5.  The RO must determine exactly which current low 
back disorders are service connected disabilities.  

The veteran has indicated that his service-connected low back 
disability hinders his ability to work.  Therefore, the Board 
finds that the RO must address entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  

The veteran has reported that he continues to receive 
treatment at the Hampton, Virginia VAMC.  As the most recent 
VA outpatient treatment records of record are dated in 
January 1997, an attempt to obtain all treatment records from 
the Hampton, Virginia VAMC dated from January 1997 to present 
is warranted.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for an 
evaluation in excess of 20 percent for 
degenerative disc disease, L4-5, with 
disc space narrowing and spondylolysis, 
and for service connection for a 
gastrointestinal disorder, claimed as 
secondary to the service-connected low 
back disorder.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained.  In 
any event, the RO should obtain all 
treatment records from the Hampton, 
Virginia, VAMC dated from January 1997 to 
present. 

2.  The RO should then afford the veteran 
a comprehensive gastrointestinal 
examination to determine the nature and 
etiology of any current gastrointestinal 
disorders.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies should be performed.  The 
examiner should report the veteran's 
history, all current complaints, and all 
examination findings in detail.  The 
examiner should specifically identify any 
gastrointestinal pathology/disorders 
found and provide an opinion as to 
whether such is at least as likely as not 
related, by causation or aggravation, to 
the veteran's service-connected low back 
disorder or medications taken therefor.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  The RO should then afford the veteran 
comprehensive orthopedic and neurological 
examinations to determine the current 
status of the service-connected 
degenerative disc disease, L4-5, with 
disc space narrowing and spondylolysis.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner(s), the receipt of which 
should be acknowledged in the examination 
report(s).  Any indicated studies, 
including X-rays and magnetic resonance 
imaging scans, should be performed.  The 
examiner(s) should report all current 
complaints and objective findings and 
provide a complete rationale for all 
opinions and conclusions rendered.  
Specific findings to be reported should 
include the following:

a) The examiner(s) should report range of 
motion of the lumbosacral spine with an 
explanation of what constitutes normal 
range of motion.  The examiner(s) should 
comment on any functional limitations, 
such as objective evidence of pain which 
further limits motion, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
With respect to the subjective complaints 
of pain, the examiner(s) are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lumbosacral spine, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected low 
back disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back disability.  The 
examiner(s) should also specifically 
comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.

b) The orthopedic examiner should 
specifically report whether there is 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  

c) The neurological examiner should note 
whether the veteran has symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or any 
other neurological findings appropriate 
to the site of the diseased disc; and the 
frequency and duration of any attacks.  
If possible, the examiner should comment 
on the severity of the manifestations 
based on the ability of the veteran to 
perform average employment in a civil 
occupation.  If possible, the neurologic 
examiner should differentiate between 
neurologic disability attributable to 
diabetes and neurologic disability 
attributable to the service-connected low 
back disorder.  

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any necessary 
additional development should be 
conducted. 

5.  The veteran's claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, including 38 C.F.R. 
§§ 3.321(b)(1), 3.310, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295; 
VAOPGCPREC 36-97; DeLuca; Allen.  The RO 
should specifically note all current low 
back disorders and determine which low 
back disorders are service-connected 
disabilities.  If the claims remain in a 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes any additional pertinent law and 
regulations, particularly 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, and a full 
discussion of action taken on the 
veteran's claims.  The applicable 
response time should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

